Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/22/21 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claims 1 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 10,777,010) in view of Zheng et al. (US 2014/0226070).
Regarding claim 1, Patel et al. (hereinafter Patel) discloses a method of rendering a reflective surface of a computer-generated reality (“CGR”) object based on surface synthesis in a CGR environment (Patel, col 2. 30-36, “determining the illumination and/or reflections of the AR content to determine the specular colors for the relative pixels.  The rendered AR content can then be displayed as an overlay with respect to a live view of the scene, with the realistic lighting from the cube map causing 
at a device with one or more processors and a computer readable medium (Patel, Fig. 11):
determining a first geometry and textural information of a CGR environment, wherein the CGR environment is based on one or more camera images of a physical scene (Patel, col 11. 31-36, “it can be desirable to locate various surfaces, contours, or objects that can be used as reference points for rendering AR content.  For example, various embodiments can attempt to locate surfaces, particularly relatively smooth and horizontal surfaces”. Various surfaces, contours, or objects represent geometry. In addition, in col 2. 14-18, “a device will often capture image data of the surrounding scene, including visible objects and other visual aspects of the environment.  This image data can be used to dynamically build an environment map, such as a cube map, for the scene”. The captured image data of the surrounding scene is considered textural information of a CGR environment);
determining that the CGR environment includes a surface having a missing portion (Patel, col 2. 22-27, “The image data can be used to fill in that portion, and subsequent image data captured for other positions and/or orientations can be used to fill the remaining portions of the environment map in order to generate a three-dimensional map of the scene that is representative of the current lighting conditions”. The environment map without texture data is considered a surface having a missing portion);
generating an extension portion for the missing portion (Patel, col 2. 22-27, “The image data can be used to fill in that portion, and subsequent image data captured for other positions and/or orientations can be used to fill the remaining portions of the environment map in order to generate a three-dimensional map of the scene that is representative of the current lighting conditions”. Fill the portion of the environment map is considered generate an extension (i.e., addition/add-on) portion for the missing portion);

generating an environment map using the determined second geometry and the textural information (Patel, col 2. 17-22, “This image data can be used to dynamically build an environment map, such as a cube map, for the scene.  The current orientation and position of the device, along with the field of view of the camera, can be used to determine a portion of the environment map that corresponds to the captured image data”); and
rendering a CGR object in the CGR environment, wherein an appearance of a reflective surface of the CGR object is determined based on the environment map (Patel, col 5. 53-60, “This image data can be used to dynamically build an environment map, such as a cube map, for the scene.  The current orientation and position of the device, along with the field of view of the camera, can be used to determine a portion of the environment map that corresponds to the captured image data”).
Though Patel teaches the missing portion, the surface in the CGR environment representing a surface in the physical scene (Figs. 1A-1C); Patel does not expressly disclose “the missing portion of the surface in the CGR environment corresponding to an uncaptured portion of the surface in the physical scene”;
Zheng et al. (hereinafter Zheng) discloses a missing portion of a surface in a CGR environment corresponding to an uncaptured portion of a surface in a physical scene (Zheng, [0034], “In FIG. 2(b), transformed frame 28 has been motion corrected to compensate for a sudden movement of a camera 
Zheng discloses generating an extension portion of the missing portion (Zheng, Fig. 3).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the concept of Zheng’s identifying missing pixel coordinates and inserting the valid date at the missing pixel coordinates to fill Patel’s portions of cube map corresponding to an updated orientation. The motivation for doing so would have been allowing reconstructing images to compensate for camera movement and zooming. 
Regarding claim 4, Patel discloses blending the extension portion and at least one adjacent portion (Patel, col 8. 56-61, “Any of a variety of different stitching algorithms can be used that can take partially overlapping images and generate a larger image that is relatively seamless.  This can include processing the images to register the images and blend the overlapping or corresponding pixel values, among other such processes”).
Regarding claim 5, Patel discloses selecting a center of projection of the environment map based on a three-dimensional (“3D”) position of the CGR object, wherein generating the environment map is based at least in part on the center of projection of the environment map (Patel, Figs. 2B-2C illustrate selecting a center of projection of the environment map based on a three-dimensional (“3D”) position of the CGR object, wherein generating the environment map is based at least in part on the center of projection of the environment map).
Regarding claim 6, Patel discloses wherein the second geometry is determined based at least in part on a plurality of extension portions (Patel, col 7. 6-27, “attempt to build up the cube map over time with new or updated image data that may not correspond to a single face or cube direction… As illustrated, this can include most if not all of the face of the default or primary direction, and portions of 
Regarding claim 7, Patel discloses generating a plurality of environment maps (Patel, col 4. 49-52, “Cube maps can be used with content rendering for purposes of projective texture mapping, where the cube maps can be used to project images corresponding to various lighting and colors onto virtual objects in the scene”); and
rendering multiple CGR objects in the CGR environment (Patel, Fig. 4D), wherein appearances of reflective surfaces of the multiple CGR objects are determined based on the plurality of environment maps (Patel, col 4. 49-52, “Cube maps can be used with content rendering for purposes of projective texture mapping, where the cube maps can be used to project images corresponding to various lighting and colors onto virtual objects in the scene”).
Regarding claim 8, Patel discloses wherein the textural information comprises information about color, pattern, reflectance, or irradiance (Patel, col 4. 49-52, “Cube maps can be used with content rendering for purposes of projective texture mapping, where the cube maps can be used to project images corresponding to various lighting and colors onto virtual objects in the scene”).
Regarding claim 9, Patel discloses identifying a darkest texture from the one or more camera images of the physical scene, wherein the textural information is based at least on part on the darkest texture (Patel, col 4. 7-9, “the strong shadow 144 cast, as well as the direction or location of the shadow, can also match the shadows cast by other objects in the scene”. The shadow represents a darkest texture from the camera image of the physical scene. Fig. 1C illustrates the textural information is based at least on the darkest texture).
Regarding claim 10, Patel discloses determining that the environment map includes pixels with no corresponding texture (Patel, col 9. 28-38, “an average color, brightness, or other aspect of the faces near the top edge can be used to generate a default top face to be used for reflections.  Similarly, 
generating synthesized texture for the pixels with no corresponding texture (Patel, col 22. 42-50, “The new image data, or at least a relevant portion of the new image data, can be stitched 914 into an appropriate position with respect to the other image data, such that overlapping portions of the new image and existing image data are aligned and blended together to form a single, relatively seamless image that represents at least a respective portion of the scene”. The stitched new image is considered synthesized texture for the pixel with no corresponding texture);
enhancing the environment map by replacing the pixels with no corresponding texture with the synthesized texture (Patel, col 22. 50-55, “The processing can include appropriate image processing as discussed herein, which can include down sampling, blurring, filtering, smoothing, or other such processing.  The processing can also include ensuring that the pixel values are mapped to the appropriate faces and locations of the cube map for the scene, among other such aspects”).
Regarding claim 11, Patel discloses wherein the CGR object in the CGR environment is rendered on a screen (Patel, Fig. 10).
Regarding claim 20, Patel discloses a system for rendering a reflective surface of a computer-generated reality (“CGR”) object based on environment map synthesis in a CGR environment (Patel, col 2. 30-36, “determining the illumination and/or reflections of the AR content to determine the specular colors for the relative pixels.  The rendered AR content can then be displayed as an overlay with respect to a live view of the scene, with the realistic lighting from the cube map causing the AR content to appear with a sense of realism to correspond to a physical object present in the scene”. Figs. 10 and 11), comprising: 
a device with one or more processors (Patel, Fig. 11); and

The remaining steps recite in claim 20 are similar in scope to the method recited in claim 1 and therefore are rejected under the same rationale.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 10,777,010) in view of Zheng et al. (US 2014/0226070), as applied to claim 1, in further view of Chen et al. (US 2019/0362540).
Regarding claim 2, Patel discloses determining a three-dimensional (“3D”) position of the CGR object in the CGR environment (Patel, col 4. 64-67, “The field 202 may include the region around a reference point 204 in which augmented reality objects may be rendered through an AR application executing on a computing device”);
While Patel teaches determining a reflection of the CGR object (Patel, col 2. 30-36, “determining the illumination and/or reflections of the AR content to determine the specular colors for the relative pixels.  The rendered AR content can then be displayed as an overlay with respect to a live view of the scene, with the realistic lighting from the cube map causing the AR content to appear with a sense of realism to correspond to a physical object present in the scene”); the appearance of the reflective surface of the CGR object is based at least in part on the 3D position (Patel, Fig. 2C); Patel as modified by Zheng does not expressly disclose “determining a reflectance of the CGR object”;
Chen et al. (hereinafter Chen) discloses determining a reflectance of an object (Chen, [0033], “determine diffuse reflectance intensities and specular reflectance intensities of the plurality of points on the object 106.  Afterwards, the appearance of the object 106 may be determined based on diffuse reflectance intensities and specular reflectance intensities of these points”).

Regarding claim 3, Patel discloses a size of the extension portion is determined based at least in part on the 3D position, a geometry, and the reflectance of the CGR object (Patel, col 7. 6-27, “attempt to build up the cube map over time with new or updated image data that may not correspond to a single face or cube direction… As illustrated, this can include most if not all of the face of the default or primary direction, and portions of the adjacent faces corresponding to movement of the device”. Change in orientation for a computing device determines a size of the extension portion, and the coordinates and various surfaces contain the 3D position, and a geometry, respectively).
Patel as modified by Zheng, and Chen with the same motivation from claim 2 discloses the reflectance of the CGR object (Chen, [0033], “determine diffuse reflectance intensities and specular reflectance intensities of the plurality of points on the object 106.  Afterwards, the appearance of the object 106 may be determined based on diffuse reflectance intensities and specular reflectance intensities of these points”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272 - 7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.